DETAILED ACTION

Examiner’s Note: This application has been inherited by Examiner Deutsch.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the communications filed on 09/22/2021, concerning Application No. 16/093,372. The amendments to the claims filed on 09/22/2021 are acknowledged. Presently, Claims 1-5, 7-13, and 15 remain pending, with Claims 6 and 14 cancelled.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2016-0044936, filed on 04/12/2016.

Claim Objections
Claims 1-3, 9-11, and 15 are objected to because of the following informalities: 
In the currently amended Claim 1, line 2, the limitation “to induce displacement in tissue” should be changed to “to induce a first displacement in tissue”;
In the currently amended Claim 1, line 5, the limitation “in which displacement has been induced” should be changed to “in which the first
In the currently amended Claim 1, line 6, the limitation “the induced displacement” should be changed to “the first displacement”;
In the currently amended Claim 1, lines 8-11, the limitation “when the induced displacement is not in the range of the predetermined reference, to control the probe to irradiate a second focused beam of a second setting value different from the first setting value to the object, so as to induce displacement in the tissue of the object; and” should be changed to “control the probe to irradiate a second focused beam of a second setting value different from the first setting value to the object when the first displacement is not in the range of the predetermined reference, so as to induce a second displacement in the tissue of the object; and”;
In the currently amended Claim 1, lines 12-13, the limitation “in which displacement has been induced by the second focused beam” should be changed to “in which the second displacement has been induced by the second focused beam”;
In the currently amended Claim 1, line 14, the limitation “the induced displacement” should be changed to “the first displacement”;
In the currently amended Claim 1, line 15, the limitation “the induced displacement” should be changed to “the first displacement”;
In the currently amended Claim 2, line 2, the limitation “the displacement induced by the first focused beam” should be changed to “the first displacement induced by the first focused beam”;
In the currently amended Claim 3, lines 2-3, the limitation “induce displacement in the tissue by irradiating a third focused beam” should be changed to “induce a third
In the currently amended Claim 9, line 3, the limitation “inducing displacement in tissue” should be changed to “inducing a first displacement in tissue”;
In the currently amended Claim 9, line 5, the limitation “in which displacement has been induced” should be changed to “in which the first displacement has been induced”;
In the currently amended Claim 9, line 6, the limitation “the induced displacement” should be changed to “the first displacement”;
In the currently amended Claim 9, line 8, the limitation “the induced displacement” should be changed to “the first displacement”;
In the currently amended Claim 9, line 10, the limitation “induce displacement in the tissue” should be changed to “induce a second displacement in the tissue”;
In the currently amended Claim 9, lines 12-13, the limitation “in which displacement has been induced by the second focused beam” should be changed to “in which the second displacement has been induced by the second focused beam”;
In the currently amended Claim 9, line 14, the limitation “the induced displacement” should be changed to “the first displacement”;
In the currently amended Claim 9, lines 14-15, the limitation “a range of a predetermined reference” should be changed to “the range of the predetermined reference”;
In the currently amended Claim 9, line 15, the limitation “the induced displacement” should be changed to “the first displacement”;
In the currently amended Claim 9, line 16, the limitation “the induced displacement” should be changed to “the first
In the currently amended Claim 10, line 2, the limitation “the displacement induced by the first focused beam” should be changed to “the first displacement induced by the first focused beam”;
In the currently amended Claim 11, line 3, the limitation “inducing displacement in the tissue by irradiating a third focused beam” should be changed to “inducing a third displacement in the tissue by irradiating a third focused beam”;
In the currently amended Claim 11, line 5, the limitation “irradiated, (and obtaining” should be changed to “irradiated, and obtaining”;
In the currently amended Claim 15, line 1, the limitation “A computer-readable recording medium” should be changed to “A non-transitory computer-readable recording medium”;
In the currently amended Claim 15, line 3, the limitation “inducing displacement in tissue” should be changed to “inducing a first displacement in tissue”;
In the currently amended Claim 15, line 5, the limitation “in which displacement has been induced” should be changed to “in which the first displacement has been induced”;
In the currently amended Claim 15, line 6, the limitation “the induced displacement” should be changed to “the first displacement”;
In the currently amended Claim 15, line 8, the limitation “the induced displacement” should be changed to “the first displacement”;
In the currently amended Claim 15, line 10, the limitation “induce displacement in the tissue” should be changed to “induce a second
In the currently amended Claim 15, lines 12-13, the limitation “in which displacement has been induced by the second focused beam” should be changed to “in which the second displacement has been induced by the second focused beam”;
In the currently amended Claim 15, line 14, the limitation “the induced displacement” should be changed to “the first displacement”;
In the currently amended Claim 15, lines 14-15, the limitation “a range of a predetermined reference” should be changed to “the range of the predetermined reference”;
In the currently amended Claim 15, line 15, the limitation “the induced displacement” should be changed to “the first displacement”; and
In the currently amended Claim 15, line 16, the limitation “the induced displacement” should be changed to “the first displacement”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 3 and 11 lack written description for an algorithm as the specification fails to provide sufficient description for the step of “…the processor is further configured to determine the second setting value based on the first ultrasound image and a third ultrasound image”. An algorithm cannot be inferred based on the disclosure, since it is unclear how a setting value can be determined from images. See MPEP 2161.01(I): “It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)”. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 7-8, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5 and 13 recite the limitation “the focused beam” in line 2 of each claim. It is unclear whether the limitation “the focused beam” is referring to [1] the “first focused beam” as recited in Claims 1 and 9, [2] the “second focused beam” as recited in Claims 1 and 9, or [3] a different focused beam. Clarification is required.
Claim 7 recites the limitation “induce displacement by applying a mechanical force to the object” in line 2. It is unclear whether the limitation “displacement” in line 2 of Claim 7 is referring to [1] the first displacement induced by irradiating the first focused beam as recited in Claim 1 (i.e. the displacement recited in the limitation “induce displacement in tissue of an object by irradiating a first focused beam of a first setting value to the object” in lines 2-3 of the currently amended Claim 1), [2] the second displacement induced by irradiating the second focused beam as recited in Claim 1 (i.e. the displacement recited in the limitation “irradiate a second focused beam of a second setting value different from the first setting value to the object, so as to induce displacement in the tissue of the object” in lines 9-11 of the currently amended Claim 1), [3] both the first displacement induced by and the second displacement induced by irradiating the second focused beam as recited in Claim 1, or [4] a different displacement. Clarification is required.
Claim 8 recites the limitations “inducing displacement” and “an induced displacement” in lines 2 and 3.  It is unclear whether the limitations “inducing displacement” and “an induced displacement” in lines 2 and 3 of Claim 8 are referring to [1] the first displacement induced by irradiating the first focused beam as recited in Claim 1 (i.e. the displacement recited in the limitation “induce displacement in tissue of an object by irradiating a first focused beam of a first setting value to the object” in lines 2-3 of the currently amended Claim 1), [2] the second displacement induced by irradiating the second focused beam as recited in Claim 1 (i.e. the displacement recited in the limitation “irradiate a second focused beam of a second setting value different from the first setting value to the object, so as to induce displacement in the tissue of the object” in lines 9-11 of the currently amended Claim 1), [3] both the first displacement induced by irradiating the first focused beam and the second displacement induced by irradiating the second focused beam as recited in Claim 1, or [4] a different displacement. Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2, 8, 9-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawae et al. (US 2015/0119710 A1, previously cited by the Examiner on 06/22/2021, hereinafter Kawae) in view of Fan et al. (US 2013/0345565 A1, previously cited by the Examiner on 06/22/2021, hereinafter Fan).

Regarding Claim 1, Kawae discloses an ultrasound diagnostic apparatus comprising: 
a probe configured to induce displacement in tissue of an object (see para. [0059] “This ultrasonic probe 2 transmits ultrasonic pulses (push pulses) to the biological tissue to generate shear waves therein” and see para. [0003] “calculate a displacement of the biological tissue induced by transmission of the push pulses”) by irradiating a first beam (see FIG. 20 step 11 “First in step S11, the operator gets the ultrasonic probe 2 to transmit and receive B-mode imaging ultrasonic waves to and from, say, the liver” and see FIG. 24 steps S21-S22 and para. [0141] “In step S22, the operator inputs through the operation part 7 the instructions to transmit push pulses and measuring ultrasonic pulses”, where S11 is equivalent to step S21). 
a processor configured to:
obtain a first ultrasound image (see FIG. 22 and para. [0076] “B-mode image BI in real time based on the B-mode image data”) of the object in which displacement has been induced (see para. [0126] “The graph GD is displayed between lines L1 and L2 extending in the vertical direction. The horizontal axis of the graph GD represents time and its vertical axis denotes the displacement D” and see para. [0125] “The movement information display control part 58 causes the display part 6 to display a graph GD indicative of a chronological change in the displacement D detected by the movement detection part 57”); 
the determination part 55' determines whether the displacement D of the biological tissue detected by the movement detection part 57 is less than the threshold value Dth”, where stating that the displacement is less than the threshold value indicates that the displace is within a range of a predetermined reference, where for example, the range is from the value zero to the value of the threshold value, therefore if the displacement is less than the threshold value (i.e., a displacement value between zero and the threshold value), then the displacement is within the predetermined range); 
when the induced displacement is not in the range of the predetermined reference, control the probe to irradiate a second beam, so as to induce displacement in the tissue of the object (see para. [0141] “if the determination part 55' determines that the displacement D of the biological tissue is not less than the threshold value Dth ("No" in step S23), control is returned to step S21 and the B-mode imaging ultrasonic waves are transmitted and received”, where a displacement value that is not in the range of the predetermined reference corresponds to a displacement value that is outside of the range between zero and the disclosed threshold value (i.e., when the disclosed displacement value is not less (i.e., greater) than the threshold value as disclosed in para. [0141], then the displacement value is outside of the range between zero and the disclosed threshold value), therefore a second beam is irradiated); and 
process a second ultrasound image of the object in which displacement has been induced by the second beam (see para. [0137] “the echo signal of the measuring ultrasonic pulses is obtained when the displacement D of the biological tissue is kept less than the threshold value Dth so that the movement of the biological tissue and that of the ultrasonic probe 2 are substantially inhibited”, where displacement below the threshold value could be elasticity image data in one frame is generated based on echo signals of the measuring ultrasonic pulses”),
wherein the processor determines that the induced displacement is in the range of the predetermined reference when at least one of a magnitude of the induced displacement, a quality index of the first ultrasound image, and a strain of the object is greater than or equal to a predetermined reference value (see FIG. 24 and para. [0141] “Next in step S23, the determination part 55' determines whether the displacement D of the biological tissue detected by the movement detection part 57 is less than the threshold value Dth”, where the induced displacement that is within the range of the predetermined reference corresponds to a displacement value that is within the range between zero and the disclosed threshold value (i.e., when the disclosed displacement value is less than the threshold value as disclosed in para. [0141], then the displacement value is inside of the range between zero and the disclosed threshold value), and where the claimed predetermined reference value is considered to be the value of zero, therefore the magnitude of the induced displacement is greater than or equal to the value or zero/the predetermined reference value (i.e., displacement value is less than the threshold value as disclosed in para. [0141], therefore the displacement value is inside of the range between zero and the disclosed threshold value)).
However, Kawae does not explicitly disclose irradiating a first focused beam of a first setting value to the object. This is disclosed by Fan (see para. [0005] “A transducer transmits a first acoustic beam” and see para. [0033] “The excitation is focused using a phased array and/or mechanical focus” and see para. [0034] “The transmitted beam has a center frequency”, where the claimed first setting value corresponds to the disclosed center frequency of the first transmitted beam). 

Kawae further does not explicitly disclose irradiating a second focused beam of a second setting value different from the first setting value to the object, so as to induce displacement in the tissue of the object. This is disclosed by Fan (see para. [0005] “The transducer transmits a second acoustic beam at a second center frequency”, where the claimed second setting value corresponds to the disclosed second center frequency of the second transmitted beam; also see paragraph [0057]-[0058], referring to the transmission of acoustic beams for inducing displacement in tissue being repeated with “different center frequencies”, which results in resulting maximum displacements as a function of depth). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the probe or beam of Kawae to incorporate a focused beam with a setting value capable of causing displacement in tissue as disclosed by Fan. It also would have been obvious to incorporate a second focused beam of a second setting value. This would allow the user to image a specific region of the tissue and at different depths with greater detail and more accuracy, and would allow for greater control over imaging characteristics (see Fan, paragraph [0057]-[0058]).


    PNG
    media_image1.png
    489
    347
    media_image1.png
    Greyscale

Fig. 24 of Kawae

Regarding Claim 2, Kawae as modified above discloses the ultrasound diagnostic apparatus of Claim 1. However, Kawae does not explicitly disclose wherein, when the displacement induced by the first focused beam is not in the range of the predetermined reference, the processor is further configured to adjust at least one of a voltage and a number of cycles of the second focused beam. This is disclosed by Fan in an analogous imaging field of endeavor (see para. [0057] “The transmission of acoustic beams for applying stress (i.e., inducing displacement in tissue) is repeated. The repetitions are with different center frequencies … Since the frequency may result in change in amplitude to keep within limitations on transmit, the voltage associated with the generated beam may vary”).


Regarding Claim 8, Kawae as modified above discloses the ultrasound diagnostic apparatus of Claim 1, further comprising a display configured to display at least one of an intensity for inducing displacement, a magnitude of an induced displacement, and strain, or information about a combination thereof (see para. [0120] “display part 6 to display a graph indicative of a chronological change in the displacement of the biological tissue detected by the movement detection part 57 (display control function)” and see FIG. 31 “a diagram showing a display part displaying a graph indicative of a chronological change in strain”). 

Regarding Claim 9, Kawae discloses an ultrasound diagnostic apparatus control method comprising: 
inducing displacement in tissue of an object (see para. [0059] “This ultrasonic probe 2 transmits ultrasonic pulses (push pulses) to the biological tissue to generate shear waves therein” and see para. [0003] “calculate a displacement of the biological tissue induced by transmission of the push pulses”) by irradiating a first beam to the object (see FIG. 20 step 11 “First in step S11, the operator gets the ultrasonic probe 2 to transmit and receive B-mode imaging ultrasonic waves to and from, say, the liver” and see FIG. 24 steps S21-S22 and para. [0141] “In step S22, the operator inputs through the operation part 7 the instructions to transmit push pulses and measuring ultrasonic pulses”, where S11 is equivalent to sept S21); 
B-mode image BI in real time based on the B-mode image data”) of the object in which displacement has been induced (see para. [0126] “The graph GD is displayed between lines L1 and L2 extending in the vertical direction. The horizontal axis of the graph GD represents time and its vertical axis denotes the displacement D” and see para. [0125] “The movement information display control part 58 causes the display part 6 to display a graph GD indicative of a chronological change in the displacement D detected by the movement detection part 57”); 
determining whether the induced displacement is in a range of a predetermined reference based on the obtained first ultrasound image (see FIG. 24 and para. [0141] “Next in step S23, the determination part 55' determines whether the displacement D of the biological tissue detected by the movement detection part 57 is less than the threshold value Dth”, where stating that the displacement is less than the threshold value indicates that the displace is within a range of a predetermined reference, where for example, the range is from the value zero to the value of the threshold value, therefore if the displacement is less than the threshold value (i.e., a displacement value between zero and the threshold value), then the displacement is within the predetermined range); 
when the induced displacement is not in the range of the predetermined reference, irradiating a second beam, so as to induce displacement in the tissue of the object (see para. [0141] “if the determination part 55' determines that the displacement D of the biological tissue is not less than the threshold value Dth ("No" in step S23), control is returned to step S21 and the B-mode imaging ultrasonic waves are transmitted and received”, where a displacement value that is not in the range of the predetermined reference corresponds to a displacement value that is outside of the range between zero and the disclosed threshold value (i.e., when the disclosed displacement value is not less (i.e., greater) than the threshold value as disclosed in para. [0141], then the displacement value is outside of the range between zero and the disclosed threshold value), therefore a second beam is irradiated); and 
echo signal of the measuring ultrasonic pulses is obtained when the displacement D of the biological tissue is kept less than the threshold value Dth so that the movement of the biological tissue and that of the ultrasonic probe 2 are substantially inhibited”, where displacement below the threshold value could be that of a second beam, and where images are generated from echo signals, see para. [0171] “The elasticity image data in one frame is generated based on echo signals of the measuring ultrasonic pulses”),
wherein the determining whether the induced displacement is in a range of a predetermined reference comprises determining that the induced displacement is in the range of the predetermined reference when at least one of a magnitude of the induced displacement, a quality index of the first ultrasound image, and a strain of the object is greater than or equal to a predetermined reference value (see FIG. 24 and para. [0141] “Next in step S23, the determination part 55' determines whether the displacement D of the biological tissue detected by the movement detection part 57 is less than the threshold value Dth”, where the induced displacement that is within the range of the predetermined reference corresponds to a displacement value that is within the range between zero and the disclosed threshold value (i.e., when the disclosed displacement value is less than the threshold value as disclosed in para. [0141], then the displacement value is inside of the range between zero and the disclosed threshold value), and where the claimed predetermined reference value is considered to be the value of zero, therefore the magnitude of the induced displacement is greater than or equal to the value or zero/the predetermined reference value (i.e., displacement value is less than the threshold value as disclosed in para. [0141], therefore the displacement value is inside of the range between zero and the disclosed threshold value)). 
Kawae does not explicitly disclose irradiating a first focused beam of a first frequency to the object. This is disclosed by Fan (see para. [0005] “A transducer transmits a first acoustic beam” and see para. [0033] “The excitation is focused using a phased array and/or mechanical focus” and see para. [0034] “The transmitted beam has a center frequency”, where the claimed first setting value corresponds to the disclosed center frequency of the first transmitted beam). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the probe or beam of Kawae to incorporate a focused beam with a frequency capable of causing displacement in tissue as disclosed by Fan. This would allow the user to image a specific region of the tissue with greater detail and more accuracy. 
Kawae further does not explicitly disclose irradiating a second focused beam of a second frequency different from the first frequency to the object, so as to induce displacement in the tissue of the object. This is disclosed by Fan (see para. [0005] “The transducer transmits a second acoustic beam at a second center frequency”, where the claimed second setting value corresponds to the disclosed second center frequency of the second transmitted beam; also see paragraph [0057]-[0058], referring to the transmission of acoustic beams for inducing displacement in tissue being repeated with “different center frequencies”, which results in resulting maximum displacements as a function of depth). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the probe or beam of Kawae to incorporate a focused beam with a frequency capable of causing displacement in tissue as disclosed by Fan. It also would have been obvious to incorporate a second focused beam of a second frequency. This would allow the user to image a specific region of the tissue and at different depths with greater detail and more accuracy, and would allow for greater control over imaging characteristics (see Fan, paragraph [0057]-[0058]).

transmission of acoustic beams for applying stress (i.e., inducing displacement in tissue) is repeated. The repetitions are with different center frequencies … Since the frequency may result in change in amplitude to keep within limitations on transmit, the voltage associated with the generated beam may vary”)
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the teachings of Kawae to change the center frequencies and voltages between scans as disclosed by Fan. This would allow the user to adjust the frequency and voltages to obtain the most accurate and desirable image. 

Regarding Claim 15, Kawae discloses a computer-readable recording medium storing computer program codes for performing an ultrasound diagnostic apparatus control method (see CPU para. [0070-0071]) comprising: 
inducing displacement in tissue of an object (see para. [0059] “This ultrasonic probe 2 transmits ultrasonic pulses (push pulses) to the biological tissue to generate shear waves therein” and see para. [0003] “calculate a displacement of the biological tissue induced by transmission of the push pulses”) by irradiating a first beam to the object (see FIG. 20 step 11 “First in step S11, the operator gets the ultrasonic probe 2 to transmit and receive B-mode imaging ultrasonic waves to and from, say, the liver” and see FIG. 24 steps S21-S22 and para. [0141] “In step S22, the operator inputs through the operation part 7 the instructions to transmit push pulses and measuring ultrasonic pulses”, where S11 is equivalent to sept S21); 
The graph GD is displayed between lines L1 and L2 extending in the vertical direction. The horizontal axis of the graph GD represents time and its vertical axis denotes the displacement D” and see para. [0125] “The movement information display control part 58 causes the display part 6 to display a graph GD indicative of a chronological change in the displacement D detected by the movement detection part 57”); 
determining whether the induced displacement is in a range of a predetermined reference based on the obtained first ultrasound image (see FIG. 24 and para. [0141] “Next in step S23, the determination part 55' determines whether the displacement D of the biological tissue detected by the movement detection part 57 is less than the threshold value Dth”, where stating that the displacement is less than the threshold value indicates that the displace is within a range of a predetermined reference, where for example, the range is from the value zero to the value of the threshold value, therefore if the displacement is less than the threshold value (i.e., a displacement value between zero and the threshold value), then the displacement is within the predetermined range); 
when the induced displacement is not in the range of the predetermined reference, irradiating a second beam, so as to induce displacement in the tissue of the object (see para. [0141] “if the determination part 55' determines that the displacement D of the biological tissue is not less than the threshold value Dth ("No" in step S23), control is returned to step S21 and the B-mode imaging ultrasonic waves are transmitted and received”, where a displacement value that is not in the range of the predetermined reference corresponds to a displacement value that is outside of the range between zero and the disclosed threshold value (i.e., when the disclosed displacement value is not less (i.e., greater) than the threshold value as disclosed in para. [0141], then the displacement value is outside of the range between zero and the disclosed threshold value), therefore a second beam is irradiated); and 
echo signal of the measuring ultrasonic pulses is obtained when the displacement D of the biological tissue is kept less than the threshold value Dth so that the movement of the biological tissue and that of the ultrasonic probe 2 are substantially inhibited”, where displacement below the threshold value could be that of a second beam, and where images are generated from echo signals, see para. [0171] “The elasticity image data in one frame is generated based on echo signals of the measuring ultrasonic pulses”)
wherein the determining whether the induced displacement is in a range of a predetermined reference comprises determining that the induced displacement is in the range of the predetermined reference when at least one of a magnitude of the induced displacement, a quality index of the first ultrasound image, and a strain of the object is greater than or equal to a predetermined reference value (see FIG. 24 and para. [0141] “Next in step S23, the determination part 55' determines whether the displacement D of the biological tissue detected by the movement detection part 57 is less than the threshold value Dth”, where the induced displacement that is within the range of the predetermined reference corresponds to a displacement value that is within the range between zero and the disclosed threshold value (i.e., when the disclosed displacement value is less than the threshold value as disclosed in para. [0141], then the displacement value is inside of the range between zero and the disclosed threshold value), and where the claimed predetermined reference value is considered to be the value of zero, therefore the magnitude of the induced displacement is greater than or equal to the value or zero/the predetermined reference value (i.e., displacement value is less than the threshold value as disclosed in para. [0141], therefore the displacement value is inside of the range between zero and the disclosed threshold value)).
Kawae does not explicitly disclose irradiating a first focused beam of a first frequency to the object. This is disclosed by Fan (see para. [0005] “A transducer transmits a first acoustic beam” and see para. [0033] “The excitation is focused using a phased array and/or mechanical focus” and see para. [0034] “The transmitted beam has a center frequency”, where the claimed first setting value corresponds to the disclosed center frequency of the first transmitted beam). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the probe or beam of Kawae to incorporate a focused beam with a frequency capable of causing displacement in tissue as disclosed by Fan. This would allow the user to image a specific region of the tissue with greater detail and more accuracy. 
Kawae further does not explicitly disclose irradiating a second focused beam of a second frequency different from the first frequency to the object, so as to induce displacement in the tissue of the object. This is disclosed by Fan (see para. [0005] “The transducer transmits a second acoustic beam at a second center frequency”, where the claimed second setting value corresponds to the disclosed second center frequency of the second transmitted beam; also see paragraph [0057]-[0058], referring to the transmission of acoustic beams for inducing displacement in tissue being repeated with “different center frequencies”, which results in resulting maximum displacements as a function of depth). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the probe or beam of Kawae to incorporate a focused beam with a frequency capable of causing displacement in tissue as disclosed by Fan. It also would have been obvious to incorporate a second focused beam of a second frequency. This would allow the user to image a specific region of the tissue and at different depths with greater detail and more accuracy and would allow for greater control over imaging characteristics (see Fan, paragraph [0057]-[0058]).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawae et al. (US 2015/0119710 A1, previously cited by the Examiner on 06/22/2021, hereinafter Kawae) in view of Fan et al. (US 2013/0345565 A1, previously cited by the Examiner on 06/22/2021, hereinafter Fan), as applied to Claims 1 and 9 above, and further in view of Sako et al. (US 2014/0343419 A1, previously cited by the Examiner on 06/22/2021, hereinafter Sako).

Regarding Claims 3 and 11, Kawae as modified above discloses the ultrasound diagnostic apparatus of Claim 1 and control method of Claim 9. However, Kawae does not explicitly disclose wherein the probe is further configured to induce displacement in the tissue by irradiating a third focused beam of a third setting value different from the first setting value to the object after the first focused beam is irradiated. This is disclosed by Fan in an analogous imaging field of endeavor (see para. [0005] “The transducer transmits a third acoustic beam at a third center frequency. The third center frequency is different from the second center frequency” and see para. [0023] “The pushing pulse is repeated, with each repetition being at a different frequency”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the teachings of Kawae to incorporate a third acoustic beam at a different frequency than the other frequencies as disclosed by Fan. This would allow for a greater variation of beam frequencies emitted, which would allow for a greater selection and control over the most sufficient frequency to be used. This contributes to selectin the most appropriate way of imaging the desired tissue.  
However, Kawae in view of Fan does not explicitly disclose the processor being further configured to determine the second setting value based on the first ultrasound image and a third ultrasound image. This is disclosed by Sako in an analogous imaging field of endeavor (see para. [0038] “the ultrasonography apparatus according to the present embodiment sets a suitable frequency for the based on determination results for an examination state determined based on examination images obtained from the provisionally set frequencies”; also see para. [0065] and [0068] for explanation). Further, Kawae in view of Fan does not disclose irradiating the second focused beam of the determined second setting value to the object. This is also disclosed by Sako (see para. [0038] “… (this corresponds to a final setting process for the frequency)” and see para. [0044] “to focus the ultrasound generated by the sound wave generating device”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the teachings of Kawae to determine a suitable frequency based on ultrasound images as disclosed by Sako. It also would have been obvious to set this determined frequency as the final frequency for scanning. This would allow the user to determine the most effective frequency to use based on the previous readings. This would allow the user to achieve and implement the most effective frequency to return the most useful image. 

Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawae et al. (US 2015/0119710 A1, previously cited by the Examiner on 06/22/2021, hereinafter Kawae) in view of Fan et al. (US 2013/0345565 A1, previously cited by the Examiner on 06/22/2021, hereinafter Fan), as applied to Claims 1 and 9 above, and further in view of Tabaru et al. (US 2013/0317361 A1, previously cited by the Examiner on 06/22/2021, hereinafter Tabaru).

Regarding Claims 4 and 12, Kawae as modified above discloses the ultrasound diagnostic apparatus of Claim 1 and control method of Claim 9. However, Kawae does not disclose wherein, when an obstacle interfering movement of a shear wave induced by the displacement is detected in the second ultrasound image. This is disclosed by Fan in an analogous imaging field of endeavor (see para. [0061] “The locations for measuring displacement may be limited. For example, shear waves may not propagate in fluid tissue. Displacement of longitudinal waves in fluid or fluid tissue may be unreliable … the displacements from the corresponding location are not used”)
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the teachings of Kawae to incorporate detecting a limitation for measuring displacement that may cause an unreliable reading as disclosed by Fan. This would allow the user to recognize when a scan is unreliable and allow the user to make a decision on which scans to use based on obstruction in the tissue. 
However, Kawae further does not disclose the processor being further configured to control the probe to change a horizontal focusing position of the second focused beam. This is disclosed by Tabaru in an analogous imaging field of endeavor (see para. [0058] “the measurement position selecting unit 40 determines the position optimal for measuring the elastic modulus (step S06)” and see para. [0058] “The region optimal for the elastic modulus measurement is the ROI_e(1) shown in FIG. 2, having the same strain value as the one in the ROI_e, that is, the region with the same stiffness. The region having two or more strain amounts mixed in the ROI_e like the ROI_e(2) is not preferable for the elastic modulus measurement”) where ROI_e(1) and ROI_e(2) represent varying focusing positions as seen in FIG. 2. Tabaru discloses ROI_e(1) being preferable since it images a more uniform stiffness (one without obstruction) which is disclosed in para. [0058]. Focusing position is changed between the scanning of ROI_e(1) and ROI_e(2). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the teachings of Kawae to incorporate choosing a desirable focusing position or region as disclosed by Tabaru. This would allow the user to determine where a more desirable region of interest based on the characteristics of the tissues being scanned. 

sets a measurement region R using the operation part 7, as shown in FIG. 8” and para. [0082] “the measurement region R is measured for elasticity using push pulses”, where FIG. 8 describes the focused region being displayed, see para. [0022] “FIG. 8 is a diagram showing a display part on which a measurement region is set in a B-mode image”). 
Though Kawae discloses the beam being focused on region R, Kawae does not explicitly disclose the beam being focused. This is disclosed by Fan above (see para. [0033]). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the teachings of Kawae to incorporate a focused beam as disclosed by Fan. This would allow the user to have greater control over imaging specific regions. 
However, Kawae in view of Fan does not teach displaying information about variation in the focusing position. This is disclosed by Tabaru in an analogous imaging field of endeavor (see FIG. 2 and para. [0057] “image is displayed on the display unit 7 as shown in FIG. 2” and see para. [0058] “The region where the elastic modulus is measured designated as ROI_e or a second region (Region 2) … The region optimal for the elastic modulus measurement is the ROI_e(1) shown in FIG. 2, having the same strain value as the one in the ROI_e, that is, the region with the same stiffness. The region having two or more strain amounts mixed in the ROI_e like the ROI_e(2) is not preferable for the elastic modulus measurement”) where ROI_e(1) and ROI_e(2) are both varying focused regions of the image in a focused beam (see para. [0059] “transmission beam is focused”).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Kawae to incorporate a display of varying beam focus . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kawae et al. (US 2015/0119710 A1, previously cited by the Examiner on 06/22/2021, hereinafter Kawae) in view of Fan et al. (US 2013/0345565 A1, previously cited by the Examiner on 06/22/2021, hereinafter Fan), as applied to Claim 1 above, and further in view of Chen et al. (US 10,779,799 B2, previously cited by the Examiner on 06/22/2021, hereinafter Chen).

Regarding Claim 7, Kawae as modified above discloses the ultrasound diagnostic apparatus of Claim 1, however does not explicitly disclose further comprising an actuator configured to induce displacement by applying a mechanical force to the object. This is disclosed by Chen in an analogous imaging field of endeavor (see abstract “An actuator directly in contact with the ultrasound transducer continuously vibrates the transducer in an axial direction, inducing shear waves in the tissue”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the probe of Kawae to incorporate an actuator that induces sear waves as disclosed by Chen. This is a common component in the art for shear wave imaging and would allow the user to effectively induce shear waves and displacements for imaging purposes. 

Response to Arguments
Applicant’s arguments, see Pages 1-3 of Remarks, filed 09/22/2021, with respect to the claim objections and the claim rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive. The claim objection of Claim 3 and the claim rejections under 35 U.S.C. 112(b) (as previously set forth in the Non-Final Rejection mailed 06/22/2021) have been withdrawn. However, Claims 1-3, 9-

Applicant's arguments, see Pages 1-2 of Remarks, filed 09/22/2021, with respect to the claim rejections under 35 U.S.C. 112(a) have been fully considered but they are not persuasive. Examiner emphasizes that the specification and the claims do not describe how the step of determining the second setting value is based on the first ultrasound image and a third ultrasound image (i.e. Are the ultrasound images processed and a value obtained that is used to provide the setting value? Are the first and third ultrasound images compared and the setting value associated with the best image used as the setting value? Or are the images used in a different way?). It is not clear in the specification specifically how the first ultrasound image and the third ultrasound image are used to determine the second setting value. See MPEP 2161.01, Section I, last paragraph, “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing” (emphasis added). Paragraphs [0077], [0080], and [0092-0093] of the original specification mentioned as providing support in Page 2 of the Remarks fail to provide an algorithm/steps in sufficient detail for the above function and therefore the written description rejection is maintained.

Applicant's arguments, see Pages 3-7 of Remarks, filed 09/22/2021, with respect to the claim rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Regarding Kawae (US 2015/0119710 A1) and Fan (US 2013/0345565 A1), Applicant argues that references fail to disclose, teach or suggest the features of amended claim 1. Specifically, Applicant when the induced displacement is not in the range of the predetermined reference, to control the probe to irradiate a second focused beam of a second setting value different from the first setting value to the object, so as to induce displacement in the tissue of the object" (emphasis added), as recited in claim 1. Therefore, Applicant states that Fan does not have any motivation to cure the above deficiencies of Kawae. Applicant further argues that [2] such a modification of Kawae by the teachings of Fan to reach the claimed configuration would change the principle of operation of Kawae, in which case the teachings of the references are not sufficient to render claim 1 prima facie obvious. Specifically, Applicant argues that Kawae merely discloses returning to a previous step of transmitting and receiving B-mode imaging ultrasonic waves, which are the same ultrasonic waves as those previously transmitted and received, as opposed to "irradiat(ing) a second focused beam of a second setting value different from the first setting value" (emphasis added), as recited in claim 1. Therefore, Applicant states that modifying Kawae to apply transmitting a second acoustic beam at a second center frequency, as applied in Fan, to the control steps of Kawae would completely change the intended operation and purpose of the ultrasonic diagnosis apparatus disclosed by Kawae. Applicant further argues that [3] Kawae fails to suggest "when the induced displacement is not in the range of the predetermined reference, to control the probe to irradiate a second focused beam of a second setting value different from the first setting value to the object, so as to induce displacement in the tissue of the object; ... wherein the processor determines that the induced displacement is in the range of the predetermined reference when at least one of a magnitude of the induced displacement, a quality index of the first ultrasound image, and a strain of the object is greater than or equal to a predetermined reference value" (emphasis added), as recited in claim 1.

[1] In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the probe or beam of Kawae to incorporate a first focused beam with a first setting value capable of causing displacement in tissue as disclosed by Fan. This would allow the user to image a specific region of the tissue with greater detail and more accuracy, as suggested in paragraphs [0057]-[0058] of Fan (i.e. referring to different frequencies for the pushing/displacement pulses/beams providing maximum displacement as a function of depth, wherein displacements at other locations may thus be determined and attenuation can be calculated for the different depths)  It would have also been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the probe or beam of Kawae to incorporate a second focused beam with a second setting value capable of causing displacement in tissue as disclosed by Fan. This would allow the user to image a specific region of the tissue with greater detail and more accuracy and would allow for greater control over imaging characteristics, as also suggested in paragraphs [0057]-[0058] of Fan.
[2] In response to applicant's argument that such a modification of Kawae by the teachings of Fan to reach the claimed configuration would change the principle of operation of Kawae (i.e., that modifying Kawae to apply transmitting a second acoustic beam at a second center frequency, as applied D of the biological tissue is not less than the threshold value Dth ("No" in step S23), control is returned to step S21 and the B-mode imaging ultrasonic waves are transmitted and received”), but is silent as to what value is used as a second setting value. In other words, Kawae does not teach that the first beam and second beam are irradiated using the same setting value, but does teach that two different beams are irradiated during the process of returning to a previous step of transmitting and receiving B-mode imaging ultrasonic waves. Furthermore, Fan teaches of irradiating a first focused beam of a first setting value to the object (see para. [0005] “A transducer transmits a first acoustic beam” and see para. [0033] “The excitation is focused using a phased array and/or mechanical focus” and see para. [0034] “The transmitted beam has a center frequency”) and irradiating a second focused beam of a second setting value (see para. [0005] “The transducer transmits a second acoustic beam at a second center frequency”) different from the first setting value to the object (see para. [0057] “The transmission of acoustic beams for applying stress (i.e., inducing displacement in tissue) is repeated. The repetitions are with different center frequencies). Both Kawae and Fan perform the process of returning to a previous step of transmitting and receiving ultrasonic 
[3] In response to applicant’s argument that Kawae fails to disclose, teach or suggest the features of amended claim 1, Examiner disagrees and emphasizes that the amended claim 1 is rejected over the combination of Kawae and Fan. Regarding the limitations mentioned in the applicant’s arguments, Kawae discloses when the induced displacement is not in the range of the predetermined reference, control the probe to irradiate a second beam, so as to induce displacement in the tissue of the object (see para. [0141] “if the determination part 55' determines that the displacement D of the biological tissue is not less than the threshold value Dth ("No" in step S23), control is returned to step S21 and the B-mode imaging ultrasonic waves are transmitted and received”, where a displacement value that is not in the range of the predetermined reference corresponds to a displacement value that is outside of the range between zero and the disclosed threshold value (i.e., when the disclosed displacement value is not less (i.e., greater) than the threshold value as disclosed in para. [0141], then the displacement value is outside of the range between zero and the disclosed threshold value), therefore a second beam is irradiated by returning to step S21). Kawae does not explicitly disclose irradiating a second focused beam of a second setting value different from the first setting value to the object, so as to induce displacement in the tissue of the object. However, this is disclosed by Fan (see para. [0005] “The transducer transmits a second acoustic beam at a second center frequency”, where the claimed second setting value corresponds to the disclosed second center frequency of the second transmitted beam, and see para. [0057] “The transmission of acoustic beams for applying stress (i.e., inducing displacement in tissue) is repeated. The repetitions are with different center frequencies), and this modification to Kawae would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention as already described above. Kawae further discloses wherein the processor determines that the induced displacement is in the range of the predetermined reference when at least one of a magnitude of the induced displacement, a quality index of the first ultrasound image, and a strain of the object is greater than or equal to a predetermined reference value (see FIG. 24 and para. [0141] “Next in step S23, the determination part 55' determines whether the displacement D of the biological tissue detected by the movement detection part 57 is less than the threshold value Dth”, where the induced displacement that is within the range of the predetermined reference corresponds to a displacement value that is within the range between zero and the disclosed threshold value (i.e., when the disclosed displacement value is less than the threshold value as disclosed in para. [0141], then the displacement value is inside of the range between zero and the disclosed threshold value), and where the claimed predetermined reference value is considered to be the value of zero, therefore when the magnitude of the induced displacement is greater than or equal to the value or zero/the predetermined reference value (i.e., displacement value is less than the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAYLOR DEUTSCH/Examiner, Art Unit 3793                                                                                                                                                                                                        

/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793